                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELY HOLDINGS LIMITED,                               Case No. 18-cv-06721-JCS
                                                         Plaintiff,
                                   8
                                                                                             ORDER REGARDING MOTION TO
                                                  v.                                         DISMISS COUNTERCLAIM AND
                                   9
                                                                                             STRIKE AFFIRMATIVE DEFENSE
                                  10     O’KEEFFE’S, INC.,
                                                                                             Re: Dkt. No. 15
                                                         Defendant.
                                  11

                                  12           Defendant O’Keeffe’s, Inc., accused of infringing a glass floor construction patent held by
Northern District of California
 United States District Court




                                  13   Plaintiff Ely Holdings Limited (“Ely”), asserts an affirmative defense of invalidity and a

                                  14   counterclaim for declaratory judgment of invalidity, accompanied by no factual allegations to

                                  15   support a conclusion that the patent is invalid. Ely moves to dismiss that counterclaim and strike

                                  16   that affirmative defense. The Court finds the matter suitable for resolution without oral argument

                                  17   and VACATES the hearing set for March 8, 2019, although the case management conference set

                                  18   for the same date remains on calendar.

                                  19           Since the Supreme Court’s decisions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

                                  20   (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), a party bringing a claim for relief has been

                                  21   required to plead sufficient factual allegations to “‘allow[] the court to draw the reasonable

                                  22   inference that the defendant is liable for the misconduct alleged’”—“‘naked assertion[s]’ devoid of

                                  23   ‘further factual enhancement’” are not sufficient. Iqbal, 556 U.S. at 678 (quoting Twombly, 550

                                  24   U.S. at 570). This is not a “heightened” pleading standard, cf. Opp’n (dkt. 20) at 3, but the

                                  25   standard applicable to all claims in federal court. See Moss v. U.S. Secret Serv., 572 F.3d 962, 969

                                  26   n.7 (9th Cir. 2009) (“[T]he Iqbal Court made clear that Twombly’s ‘plausibility standard’ applies

                                  27   to pleadings in civil actions generally, rejecting the plaintiff’s suggestion that the holding be

                                  28   limited to the antitrust context.”).
                                   1          Some decisions from this district have found that standard incongruous for invalidity

                                   2   counterclaims in light of the Court’s Patent Local Rules, which establish a framework for serving

                                   3   infringement and invalidity contentions after the initial case management conference. E.g.,

                                   4   Wistron Corp. v. Phillip M. Adams & Assocs., LLC, No. C-10-4458 EMC, 2011 WL 1654466, at

                                   5   *11 (N.D. Cal. Apr. 28, 2011); see Patent L.R. 3-1 through 3-4. In this Court’s view, Supreme

                                   6   Court and Ninth Circuit precedent nevertheless requires applying the Iqbal pleading standard to

                                   7   “civil actions generally,” see Moss, 572 F.3d at 969 n.7, including invalidity counterclaims. See

                                   8   Xilinx, Inc. v. Invention Inv. Fund I LP, No. C 11-0671 SI, 2011 WL 3206686, at *6 (N.D. Cal.

                                   9   July 27, 2011) (declining to follow Wistron and holding that a “bare-bones recitation of statutes

                                  10   does not meet the requirements of Twombly and Iqbal and does not put defendants on notice of the

                                  11   basis of [the] claims of invalidity”). Because O’Keeffe’s includes no factual allegations to support

                                  12   its counterclaim, Ely’s motion to dismiss the counterclaim is GRANTED. Based on the liberal
Northern District of California
 United States District Court




                                  13   amendment policies of the Federal Rules of Civil Procedure and the framework established by the

                                  14   Patent Local Rules, however, O’Keeffe’s may amend this counterclaim to comply with the Iqbal

                                  15   pleading standard no later than the date that it is required to serve invalidity contentions. See

                                  16   Patent L.R. 3-3.

                                  17          The Court reaches a different conclusion with respect to O’Keeffe’s affirmative defense.

                                  18   Where a district court has authority to grant a motion to strike under Rule 12(f), whether to do so

                                  19   is a matter of discretion. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir.

                                  20   2010). This Court has previously declined to strike affirmative defenses where doing so “would

                                  21   not in any way limit the ‘expenditure of time and money that must arise from litigating’ the case”

                                  22   and granting the motion to strike “would be ‘an empty formalism.’” Perez v. Banana Republic,

                                  23   LLC, No. 14-cv-01132-JCS, ECF Doc. No. 46 (N.D. Cal. Oct. 10, 2014) (quoting Whittlestone,

                                  24   618 F.3d at 973; Hernandez v. Balakian, No. CV-F-06-1383 OWW/DLB, 2007 WL 1649911, at

                                  25   *9 (E.D. Cal. June 1, 2007)). Under the circumstances presented here, striking O’Keeffe’s

                                  26   invalidity defense before the parties have made the disclosures required under the Patent Local

                                  27   Rules would serve no useful purpose. The motion to strike is DENIED. If O’Keeffe’s serves no

                                  28   invalidity contentions within the time allowed to do so, and refuses at that time to withdraw its
                                                                                         2
                                   1   invalidity defense, Ely may renew its motion.1

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 5, 2019

                                   4                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                   5                                                    Chief Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                                                                        3
